DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

2.	Claims1-17 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,350,249. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims comprise administering a dose of Bifidobacterium longum subsp. infantis to alter a gut bacterial microbiome.  The difference being that the instant claims specify that the subject to be administered is a nursing horse, while the patented claims recite a nursing ‘non-human’ mammal.  Since a horse is a non-human mammal the scope of the claims are not patentably distinct form one another. 

Status of Claims:
	The prior art does not teach the claimed subspecies colonizes non-human mammalian guts.  It is not generally assumed that microbes that colonize the gut of one mammal species can necessarily effectively colonize another mammal species gut to generate a beneficial effect. Applicants cite, Frese et al., 2011 demonstrated that “divergent patterns of genome evolution in rodent and human lineages and a distinct genome inventory in host-restricted sub-populations of L. reuteri that reflected the niche characteristics in the gut of their particular vertebrate hosts.” In contrast, the present application demonstrates a mechanism by which certain probiotic bacteria can be effective in competing with and inhibiting growth of certain harmful bacteria. Namely, the application demonstrates for example, that certain milk glycans can be used as carbon sources for harmful bacteria such as Enterobacteriaceae whereas introduction of probiotic bacteria that can consume those milk glycans helps to inhibit those harmful bacterial species by consuming the glycans. As indicated in the patent application, Bifidobacterium longum subsp. infantis metabolizes those milk glycans and thus in view of the information provided in the specification it is clear the subspecies can be used in non-human mammals.
	The closest prior art cited in parent application 15/533,575:
	Herschel et al (Food and Chemical Toxicology. Volume 60, October 2013), Pages 116-122, studies whether AH1206, a novel bifidobacterium species and candidate for supplementation in pediatric nutrition, has any effects on growth or immune makers in otherwise healthy piglets. They examined the impact of a novel probiotic strain of Bifidobacterium longum (AH1206) on the health, growth and development of neonatal pigs as a model for infants. Day-old pigs were fed milk-based formula containing AH1206 at 0, 109, or 1011 CFU/d for 18 d (n = 10/treatment). Infants are born with an essentially sterile gut and colonization starts immediately during and after delivery.  The composition of the intestinal microbiota can be modulated by administration of live bacteria directly and a possible way to provide the necessary microbial organisms to formula-fed infants would be through the addition of well selected endogenous intestinal strains isolated from healthy, breast-fed infants.  For 2 d prior to starting the probiotic treatments, animals were fed the basal diet including antibiotics (Gentamycin sulfate) and treated with penicillin daily. After treatments were started, antibiotic treatment was discontinued. Newborn (NB) piglets were sampled after the 2 d of acclimation.  Overall, AH1206 was determined to be safe when fed to neonates up to 1011 CFU/d.  In conclusion, the novel strain of B. longum is shown to be safe to feed in the human surrogate model, the neonatal piglet. The results from the current study demonstrate the ability of AH1206 to modulate intestinal inflammatory tone and the potential to have a role in maturation of the mucosal immune system to promote tolerance by altering local cytokine expression.  This strain is not B.longum subsp. infantis.  The model uses piglets in the study as a surrogate model for humans.  Accordingly, the reference does not teach or suggest the claimed method.
	Seo et al (Asian-Australasian Journal of Animal Science, 23(12): 1657–1667) teach bifdobacterium longum in feed for non-human animals, ruminants, but does not teach or suggest the claimed method. This strain is not B.longum subsp. infantis, nor is the current method of administering to non-human nursing mammals disclosed.
	Underwood et al (Pediatr Res. 2015 Jan ([AltContent: rect]published Oct. 2014) 77(0): 229–235).  Teach that Bifidobacterium longum subspecies infantis (B. infantis) is unique among gut bacteria in its prodigious capacity to digest and consume any human milk oligosaccharide structure, the result of a large repertoire of bacterial genes encoding an array of glycosidases and oligosaccharide transporters not found in other bacterial species. In vitro, B. infantis grows better than other bacterial strains in the presence of human milk oligosaccharides, displays anti-inflammatory activity in premature intestinal cells, and decreases intestinal permeability. In premature infants, B. infantis given in combination with human milk increases B. infantis and decreases Enterobacteriaceae in the feces. Probiotics containing B. infantis decrease the risk of necrotizing enterocolitis in premature human infants.  The reference does not teach or suggest administering the B.infantis to non-human nursing mammals, but is focused on administration to human infants.

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        7/26/21